DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the Si source is heated above the melting point and vaporized with a carrier gas,” as recited in claim 1, “the step of pre-treating said substrate with ammonia plasma, and wherein the surface to be deposited thereon is chosen from silicon dioxide, germanium dioxide, SiCO, and low-k substrates,” as recited in claim 16, and “wherein said device substrate comprises some surfaces chosen from silicon nitride, titanium nitride, tantalum nitride, and aluminum nitride, hafnium oxide, zirconium oxide, aluminum oxide and combinations thereof, which have enhanced deposition of silicon nitride compared to other surfaces on the same substrate chosen from silicon dioxide, germanium dioxide, SiCO, and low-k substrates which have suppressed deposition of silicon nitride,” as recited in claim 20 respectively.
Claims 2-14 and 17-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.  


	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 17, 2022